Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 11/10/2022. Claims 1, 13 and 14 are amended. Claims 2-4, and 11-13 are canceled. Claims 1, 5-10, and 14-20 are pending examination.	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-10, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, 10, and 19 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 10, and 19 is/are drawn to one of the statutory categories of invention.
Claims 1, 5-10, and 14-20 are directed to presenting incentive based on consumption data of plurality of users. Specifically, the claims recite acquires notification information to perform notification about a store externally, acquires at least one of GPS information, short-range communication information, and radio beacon timestamp information as location information, based on the acquired location information, identifying within a predetermined distance as constituting a group, comparing users corresponding to the plurality of user constituting the group to members of groups stored in the group consumption information, if the users corresponding to the plurality of user constituting the group is included in the members of a group stored in the group consumption information, retrieves the group consumption information for the members of the group from the group consumption information, selects the notification information from the acquired notification information based on the retrieved group consumption information, and outputs the selected notification information, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as memory, server, system, device, processor, GPS, short range communication, radio beacon, and terminals merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the memory, server, system, device, processor, GPS, short range communication, radio beacon, and terminals perform(s) the steps or functions of acquires notification information to perform notification about a store externally, acquires at least one of GPS information, short-range communication information, and radio beacon timestamp information as location information, based on the acquired location information, identifying within a predetermined distance as constituting a group, comparing users corresponding to the plurality of user constituting the group to members of groups stored in the group consumption information, if the users corresponding to the plurality of user constituting the group is included in the members of a group stored in the group consumption information, retrieves the group consumption information for the members of the group from the group consumption information, selects the notification information from the acquired notification information based on the retrieved group consumption information, and outputs the selected notification information. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a memory, server, system, device, processor, GPS, short range communication, radio beacon, and terminals to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of presenting incentive based on consumption data of plurality of users. As discussed above, taking the claim elements separately, the memory, server, system, device, processor, GPS, short range communication, radio beacon, and terminals perform(s) the steps or functions of acquires notification information to perform notification about a store externally, acquires at least one of GPS information, short-range communication information, and radio beacon timestamp information as location information, based on the acquired location information, identifying within a predetermined distance as constituting a group, comparing users corresponding to the plurality of user constituting the group to members of groups stored in the group consumption information, if the users corresponding to the plurality of user constituting the group is included in the members of a group stored in the group consumption information, retrieves the group consumption information for the members of the group from the group consumption information, selects the notification information from the acquired notification information based on the retrieved group consumption information, and outputs the selected notification information. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of presenting incentive based on consumption data of plurality of users. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 5-9, 14-18, and 20 further describe the abstract idea of presenting incentive based on consumption data of plurality of users. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5-10, and 14-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Mobile and Digital Wallets” describes “Since 2007, innovations in mobile and digital wallets have resulted in a proliferation of wallet models
and solutions, all intended to improve consumer convenience, leverage data, serve up offers, lessen
friction, or lower the cost of payments.
The earliest wallet innovators, staring around 2007, were financial technology companies. Startups,
including Braintree, Klarna, and Ayden, were launched to solve the problem of enabling in-app and mcommerce payments.
In 2010, AT&T, Verizon, and T-Mobile formed Softcard (formerly Isis) to realize the vision of a Near Field
Communication (NFC) wallet with payment credentials securely provisioned in the secure element (SE)
by the mobile network operators (MNOs). That same year witnessed the launch of Stripe. Stripe
reduced the amount of time it took a new merchant to accept online card payments from weeks to
minutes.
A flurry of merchant wallet introductions followed, including LevelUp and Starbucks in 2011, and
Dunkin’ Donuts in 2012. Also in 2012, the Merchant Customer Exchange (MCX) consortium was created,
with the intent to launch a multi-merchant mobile wallet, called CurrentC. MCX, owned by more than a
dozen large U.S. retailers comprising convenience store, fuel, grocery, big box retail establishments, and
restaurants, claimed to serve nearly every smartphone-enabled American and account for
approximately $1 trillion in annual sales.
October 2014 marked a seminal moment in the history of mobile wallets with the announcement of
Apple Pay. Although Google had announced the first device-centric NFC wallet, Google Wallet, in 2011,
the industry had been eagerly awaiting Apple’s technology decision.
In 2016, a year of retrenchment, Google recast its wallet for person-to-person (P2P) purposes only,
Android Pay was launched, Softcard shut down and sold its assets to Google, and Amazon closed down
its mobile wallet. At the same time, a proliferation of bank-centric wallets appeared (Capital One, Chase
Pay, and Wells Fargo). Walmart Pay was launched at almost the same time that MCX apparently shut
down after a series of delays and bad publicity.
Figure 1 illustrates the chronological development of mobile wallets.”.


Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US11151592B2 teaches similar invention which describes present invention is to an energy-saving promotion achievement-evaluating device comprising: a memory configured to store a program and a plurality of data; and a processor configured to execute the program so as to: cause the memory to store user comparison information and user identification information as respective ones of the plurality of data, the user identification information corresponding to each of a plurality of users working on energy saving of a plurality resources, the user identification information being associated with comparison attributes in the user comparison information, the comparison attributes being indexes suitable for mutual comparison on the basis of user attributes which are any one or more attributes of a business type, a business scale, an energy consumption area, family structure, and an energy consumption achievement of the plurality of users; successively obtain energy consumption achievement data of the plurality of users in association with the user identification information and store the energy consumption achievement data into the memory, the energy consumption achievement data corresponding to the plurality of resources; accumulate the successively obtained energy consumption achievement data and generate accumulated energy consumption achievement data; generate an energy-saving evaluation rule that evaluates an energy-saving promotion achievement of the plurality of users on the basis of the accumulated energy consumption achievement data, the energy-saving evaluation rule including at least one weighting resource of the plurality of resources, the at least one weighting resource being considered when the processor evaluates the energy-saving promotion achievement of the plurality of users; generate population-constituting user identification information that identifies some users of the plurality of users, the some users constituting a population appropriate as mutual comparison targets in terms of the user attributes; obtain the accumulated energy consumption achievement data of each of the some users of the population; evaluate the accumulated energy consumption achievement data of the population by using the energy-saving evaluation rule and generate an energy-saving promotion achievement evaluation result of each of the some users of the population in association with the user identification information; and output the energy-saving promotion achievement evaluation results of the population in association with the user identification information by comparing between the energy-saving promotion achievement evaluation result of a first user of the some users in the population and the energy-saving promotion achievement evaluation result of a second user of the some users in the population, or by comparing between an index calculated on the basis of the energy-saving promotion achievement evaluation result of the first user in the population and an index calculated on the basis of the energy-saving promotion achievement evaluation result of the second user in the population, wherein the processor is configured to determine whether weighting is added to the at least one weighting resource based on one of a level of a demand of the plurality of resources of the plurality of users by seasons or a level of cleanness of the plurality of resources, and the cleanness is evaluated based on an emitting amount of harmful substances to environment when generating the plurality of resources.

Response to Arguments
6.	Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
a.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to presenting incentive based on consumption data of plurality of users does not add technical improvement to the abstract idea. The recitations to “memory, server, system, device, processor, GPS, short range communication, radio beacon, and terminals” perform(s) the steps or functions of acquires notification information to perform notification about a store externally, acquires at least one of GPS information, short-range communication information, and radio beacon timestamp information as location information, based on the acquired location information, identifying within a predetermined distance as constituting a group, comparing users corresponding to the plurality of user constituting the group to members of groups stored in the group consumption information, if the users corresponding to the plurality of user constituting the group is included in the members of a group stored in the group consumption information, retrieves the group consumption information for the members of the group from the group consumption information, selects the notification information from the acquired notification information based on the retrieved group consumption information, and outputs the selected notification information. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of presenting incentive based on consumption data of plurality of users which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to presenting incentive based on consumption data of plurality of users does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “memory, server, system, device, processor, GPS, short range communication, radio beacon, and terminals” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of presenting incentive based on consumption data of plurality of users. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

D.	Art rejection has been withdrawn based on the amendments submitted on 11/10/2022.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682